Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. See limitation “different colored colors of light from the LED”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 7, 8, 12, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uang et al. (US 2006/0138971 A1, hereinafter “Uang”) in view of Leong et al. (US 2004/0189218 A1, hereinafter “Leong”), and Dante et al. (US 9488767 B2, hereinafter “Dante”). 
Regarding claim 1, Uang discloses a lighting device for connection to an AC power source, the device comprising: 
at least one light emitting diode ("LED") circuit having a plurality of phosphor coated LEDs, wherein the plurality of phosphor coated LEDs are configured to emit the same or different colors of light from the LEDs ([0002]); 
a housing including a reflective material or coating (Fig. 2, Fig. 4: made of a translucent material such as plastic or glass and preferably having a diffused coating);
a driver including at least one bridge rectifier ([0005]) and at least one fuse (fuse 78); and
at least two connectors, wherein one of the at least two [connectors includes an adaptor for a removable connection] of the driver and another one of the at least two connectors is adaptable to be connected to an AC power source, wherein the driver is configured to receive an AC voltage from the AC power source and provide a voltage and a current to the at least one LED circuit ([0016], [0019]-[0026]). 
However, Uang does not disclose: 
at least one capacitor;
wherein the driver and the at least one LED circuit are mounted to the housing. 
	In analogous art, Leong discloses:

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the housing with the heat sink in Leong to the lighting device of Uang in order to help heat dissipation ([0065]). 
However, Uang in view of Leong does not disclose:
at least one capacitor connected to an output of the driver;
a power source adaptor having at least two connectors, herein one of the at least two connectors is configured to be connected to an input of the driver by an end user and another one of the at least two connectors is configured to be connected to an incandescent lamp socket by the end user, wherein the incandescent lamp socket is connected to the AC power source. 
In analogous art, Dante discloses:
at least one capacitor connected to an output of the driver (a driver and/or power supply 110 are included in the base 102 as shown. Base 102 may include the power supply or driver and form all or a portion of the electrical path between the mains and the LEDs 127. The base 102 may also include only part of the power supply circuitry while some smaller components reside with the LED assembly 120. In one example embodiment, the inductors and capacitor that form part of the EMI filter are in the base); and
a power source adaptor having at least two connectors, herein one of the at least two connectors is configured to be connected to an input of the driver by an end user and another one of the at least two connectors is configured to be connected to an incandescent lamp socket by the end user, wherein the incandescent lamp socket is connected to the AC power source (FIGS. 1 and 2 show a lamp 100 according to some embodiments of the present invention. Lamp 100 is shown having a form factor that may correspond to an incandescent bulb, such as an A-series bulb, or similar style bulb with a base 102 and an optically transmissive enclosure 112. Lamp 100 may be designed to serve as a solid-state replacement for an incandescent bulb; the user is capable of operating the setup to replace a connection as needed; the lamp electronics may be mounted on a printed circuit board 80 which includes the power supply, including large capacitor and EMI components that are across the input AC line along with the driver circuitry as described herein. The base may be potted to protect and isolate the lamp electronics 110. Electrical conductors 108 run between the lamp electronics 110 and the LEDs 127 to carry both sides of the supply to provide critical current to the LEDs 127; note: the language of this claim is of means plus function, in so much the functionality of which this design renders may be performed by a user to replace the load which in this case is a bulb on a socket). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the capacitor of the power supply in Dante with the device in Uang to provide the illuminating light device the functionality of bulb being able to be replaced (It should also be noted that the term “lighting device” is meant to encompass not only a solid-state replacement for a  

Regarding claim 2, Leong teaches the lighting device of Claim 1, further comprising a lens ([0063]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the sensing lens with the motion detection of the lighting device ([0063]). 

Regarding claim 3, Uang teaches the lighting device of Claim 1, further comprising a 3-way switch ([0016]: a two-phase circuit, wherein the two pairs of opposite branches respectively serve as a first current loop and a second current loop). 

Regarding claim 7, Leong teaches the lighting device of Claim 1, wherein the LED lighting device is coupled to a dimmer that is configured to dim the at least one LED circuit.dimmer that is configured to dim the at least one LED circuit ([0408]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the dimming mechanism with the lighting device of Uang ([0408]). 

Regarding claim 8, the claim is rejected as in claim 1, claim 2 and claim 4, all rejections in those claims applied; additionally, wherein the driver, the lens, and the at least one LED circuit are mounted to the housing (note, in the specification, it provides “The LED lamp having a structure that comprises a heat sink, a lens cover and a standard lamp electrical base”, and there is no drawing supporting this limitation; therefore, it is as understood that the lens is part of the structure of the system). No additional motivation needs to be applied here for teaching this feature. 

Regarding claim 12, Uang et al. teaches the lighting device of Claim 8; wherein the housing includes a heat sink material ([0047], Leon).  Same motivation as in claim 1 applies. 

Regarding claim 15, Uang et al. teaches a lighting device comprising: 
a first LED circuit and a second LED circuit, wherein the first LED circuit and the second LED circuit have a plurality of phosphor coated LEDs, and wherein the plurality of phosphor coated LEDs in the first LED circuit include different color phosphor than phosphor that is included within the plurality of phosphor coated LEDs in the second LED circuit ([0420], [0414], Leong); 
Same of rest of rejection and motivation as in claim 8 applies, which is the combination of independent claim 1 and dependent claims 2 and 4. 

Regarding claim 16, Uang et al. teaches the lighting device of Claim 15, see claim 8 rejection.


Regarding claim 18, Uang in view of Leong and Gorman discloses the lighting device of Claim 15, see claim 12 rejection. 

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uang et al. in view of Gorman et al. (US 2008/0093552 A1, hereinafter “Gorman”). 
Regarding claim 4, Uang in view of Leong teaches the lighting device of Claim 3; however it does not teach the following. In analogous art, Gorman teaches wherein the 3-way switch is controllable by a user to change a color or a brightness of the same or different colored LEDs (FIGS. 2A-C).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the user switches into the control of the LED (“the motion detector module 200 switches electrical power across the shielded plugs 210, functioning, for example, as a SPST switch or as a three-way switch”). 

Regarding claim 5, Uang in view of Leong teaches the lighting device of Claim 1, and Gorman further comprising a data communication circuit configured to at least one of send or receive data via at least one of a transmission conductor or an antenna (at least claim 1 and abstract). 

Claims 6, 9-11, 13, 14, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uang, and etc. in view of Arrigo et al. (US 6,781,570, hereinafter “Arrigo”). 
Regarding claim 6 or 9, Uang et al. teaches the lighting device of Claim 1 or 8 respectively; however, Uang et al. does not teach data communication circuit configured to transmit data signals to or receive data signals from at least one telemcoummunications device, the at least one telecommunications device including a circuit configured to detect human touch via capacitive sensing. 
In analogous art, Arrigo teaches circuit data communication circuit configured to transmit data signals to or receive data signals from at least one telecommunications device, the at least one telecommunications device including a circuit configured to detect human touch via capacitive sensing (“numerous other touch sensing technologies can be employed to realize touch sensor 155. For example, capacitive sensors, motion detectors, light level sensors, weight sensors, heat sensors and infrared detectors can be used alone or in combination to effect touch sensor 155. The type of technology selected for implementing touch sensor 155 depends on a number of factors such as power, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the capacitive sensor of Arrigo with the system of Uang (touch sensor 155 and proximally touching device 102) to be able to provide dynamic sensing technologies. 

Regarding claim 10, Uang et al. teaches the lighting device of Claim 8, further comprising a 3-way switch ([0016]: a two-phase circuit, wherein the two pairs of opposite branches respectively serve as a first current loop and a second current loop, Uang). 

Regarding claim 11, Uang teaches the lighting device of Claim 10; however it does not disclose wherein the 3-way switch is controllable by a user to change a color or a brightness of the same or different colored LEDs.  In analogous art, Gorman teaches wherein the 3-way switch is controllable by a user to change a color or a brightness of the same or different colored LEDs (FIGS. 2A-C).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the user switches into the control of the LED (“the motion detector module 200 switches electrical power across the shielded plugs 210, functioning, for example, as a SPST switch or as a three-way switch”). 

Regarding claim 13, Uang et al. teaches the lighting device of Claim 8, further comprising a circuit configured to sense a proximity of a person or an object (summary of the invention, Gorman). 

Regarding claim 14, Uang et al. teaches the lighting device of Claim 8, wherein the LED lighting device is coupled to a dimmer that is configured to dim the at least one LED circuit.dimmer that is configured to dim the at least one LED circuit ([0408], Leong). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the dimming mechanism with the lighting device of Uang ([0408], Leong). 

Regarding claim 19, Uang et al. teaches the lighting device of Claim 15, further comprising a circuit configured to sense a proximity of a person or an object (summary of the invention, Gorman). 

Regarding claim 20, Uang et al. teaches the lighting device of Claim 15, wherein the LED lighting device is coupled to a dimmer that is configured to dim at least one of the first LED circuit or the second LED circuit ([0408], Leong). 
. 

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) device.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR device, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR device, contact 
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
3/24/2022